Citation Nr: 0528740	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

There is no verified period of active service in a branch of 
the United States Military.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 decision of the VA 
Regional Office in Manila, the Republic of the Philippines 
(RO), which denied the appellant's application to reopen a 
claim to establish basic eligibility for entitlement to VA 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005), the Court noted that there appeared to be a conflict 
between 38 C.F.R. § 3.41, which states that, for Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department".  

The Board's review of the file does not show that the veteran 
has been told that he can substantiate his claim by 
presenting service department documents.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 C.F.R. § 3.303(a) 
(2005) and Perela, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the RO 
should notify the appellant that he may 
show service by submitting certain 
documents "without verification from the 
appropriate service department".  

2.  Thereafter, the RO should readjudicate 
this claim in light of all evidence of 
record.  Any service department documents 
should be considered under the provisions 
of 38 C.F.R. § 3.203(a).  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC) 
reflecting consideration of the claim 
under 38 C.F.R. § 3.203(a).  SSOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


